Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/097,813 by Henry et al. for “PEER-TO-PEER NETWORKING INTERFERENCE REMEDIATION”, which was filed on 11/13/2020. Claims 1-20 are now pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,865 in view of Patil et al. (US20170208557A1), hereinafter PATIL.

Provided below is the mapping of some claim limitations. (Note, bold text indicates differences).

Claim No.
Instant Claims (17/097,813)
Conflicting Patent (10,880,865) 
Claim No.
1
A method comprising: 

detecting, using wireless connection points, peer-to-peer communications broadcast by a plurality of mobile devices participating in a peer-to-peer networking group; 


determining a wireless channel on which the peer-to-peer networking group is sending the peer-to-peer communications; 

predicting a destination of the peer-to-peer networking group based on a path, through a predetermined venue, being taken by the peer-to-peer networking group, 

the path being detected using the wireless connection points; 


and implementing a radio resource management remediation technique to reduce radio interference that is expected to be caused by the peer-to-peer communications broadcast by the peer-to-peer networking group at the destination based on the wireless channel and the destination.
A method comprising: 

detecting, using wireless access points, neighbor awareness networking (NAN) communications broadcast by a plurality of mobile devices participating in a NAN group; 


determining a wireless channel on which the NAN group is sending the NAN communications; 


predicting a destination of the NAN group based on a path, through a predetermined venue, being taken by the NAN group, 


the path being detected using the wireless access points; 


and implementing a radio resource management remediation technique to reduce radio interference that is expected to be caused by the NAN communications broadcast by the NAN group at the destination based on the wireless channel and the destination.
1
11, 17
Independent claims 11 and 17 of the instant application can be similarly mapped to conflicting claims 11 and 17.
Independent claims 11 and 17 of the instant application can be similarly mapped to conflicting claims 11 and 17.
11, 17



As indicated above, the difference in the claims comprises peer-to-peer group and NAN group. PATIL, in the same filed of endeavor teaches, at Fig. 9, step 902, paragraphs 113-114, performing neighbor aware network (NAN) (i.e. peer-to-peer) communications by evaluating a condition of one or more channels of a cluster of NAN devices (i.e. peer-to-peer networking group). Furthermore, Fig. 9, step 904, paragraphs 115-117, teach selecting the one or more channels as an operating channel (i.e. channel on which the mobile device is sending the NAN communications). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATIL with the teachings of the instant claims in view of the conflicting claims to select an operating channel for a NAN group of mobile devices performing peer-to-peer communications and predict movements of the NAN group through a venue to proactively take measures to avoid interference with fixed wireless connection points at a predicted destination in that venue. The motivation would be to allow devices in a peer group to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios (PATIL, paragraph 32).

Claim No.
Instant Claims (17/097,813)
Conflicting Patent (10,880,865) 
Claim No.
2
The method of claim 1, wherein the predetermined venue comprises a high density wireless infrastructure.
The method of claim 1, wherein the predetermined venue comprises a high density wireless infrastructure.
2
3
The method of claim 2, wherein the predetermined venue is one of a stadium or conference center.
The method of claim 2, wherein the predetermined venue is one of a stadium or conference center.
3
4
The method of claim 1, wherein predicting the destination of the peer-to-peer networking group comprises using machine learning.
The method of claim 1, wherein predicting the destination of the NAN group comprises using machine learning.
4
5,12,18
further comprising implementing the radio resource management remediation technique to reduce radio interference that is expected to be caused by the peer-to-peer networking group at the destination based on a number of mobile device participants in the peer-to-peer networking group at the destination.
further comprising implementing the radio resource management remediation technique to reduce radio interference that is expected to be caused by the NAN group at the destination based on a number of mobile device participants in the NAN group at the destination.
5,12,18
6,13
wherein the radio resource management remediation technique comprises changing a channel of operation of a connection point that serves the destination.
wherein the radio resource management remediation technique comprises changing a channel of operation of an access point that serves the destination.
6,13
7,14
wherein the radio resource management remediation technique comprises changing a channel of operation of a connection point that serves an area adjacent the destination.
wherein the radio resource management remediation technique comprises changing a channel of operation of an access point that serves an area adjacent the destination.
7,14
8,15,19
wherein the radio resource management remediation technique comprises causing a connection point that serves the destination to become a member of the peer-to-peer networking group, and causing the connection point that serves the destination to become an anchor master of the peer-to-peer networking group and cause the peer-to-peer networking group to switch to a channel different from a channel being used by the connection point that serves the destination.
wherein the radio resource management remediation technique comprises causing an access point that serves the destination to become a member of the NAN group, and causing the access point that serves the destination to become an anchor master of the NAN group and cause the NAN group to switch to a channel different from a channel being used by the access point that serves the destination.
8,15,19
9,16,20
wherein the radio resource management remediation technique comprises causing a connection point that serves the destination to become a member of the peer-to-peer networking group, and to further operate as a peer-to-peer networking group relay node.
wherein the radio resource management remediation technique comprises causing an access point that serves the destination to become a member of the NAN group, and to further operate as a NAN relay node.
9,16,20

10. The method of claim 1, further comprising displaying an indication of the peer-to-peer networking group on a map of the predetermined venue.
10. The method of claim 1, further comprising displaying an indication of the NAN group on a map of the predetermined venue.



As shown above, the dependent claims are either identical or comprise the same difference as described with respect to the independent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 11, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wulff et al. (US20180077532A1), hereinafter WULFF, in view of Patil et al. (US20170208557A1), hereinafter PATIL

Regarding claims 1, 11 and 17, WULFF teaches A method and device comprising: an interface unit configured to enable network communications; a memory; and one or more processors coupled to the interface unit and the memory, and configured to; and a non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: (WULFF, Fig. 2, paragraphs 24, 44-46, teach a target sensing station 30 enabling network communications using memory, processor and antennas and also embodied as a non-transitory computer readable storage media encoded with instructions executable by the processor.)
detecting, using wireless connection points, peer-to-peer communications broadcast by a plurality of mobile devices participating in a peer-to-peer networking group; (WULFF, Figs. 1 and 6, steps 200, 202, paragraphs 28, 37, teach detecting, using target sensing stations 30 comprising Wi-Fi/BLE protocols (i.e. wireless connection points), communications broadcast by a plurality of mobile devices such as a phone, radio, watch, tablet or computer. Note, WULFF does not describe the communications as peer-to-peer communications and does not describe the mobile devices as participating in a peer-to-peer networking group.) 
determining a wireless channel on which the peer-to-peer networking group is sending the peer-to-peer communications; (WULFF,  Fig. 5A, paragraph 33, teach utilizing reading parameters to determine duration of dwell time of a radio frequency (RF) signal in a field of the RF interrogation beam 28. Furthermore, the reading parameters comprise transmit power, transmit direction, firing order of RF signals transmitted by antennas 34, and/or transmit directions (i.e. determining a wireless channel on which the mobile devices are sending communications).)
predicting a destination of the peer-to-peer networking group based on a path, through a predetermined venue, being taken by the peer-to-peer networking group, the path being detected using the wireless connection points; (WULFF, Fig. 6, steps 204, 206, paragraph 37, teach determining a predicted route through a predetermined venue, and actuating subsequent downstream stations prior to arrival of the mobile devices/targets using the target sensing stations 30 (i.e. predicting a destination based on a path, through the venue, being taken by the mobile devices using the wireless connection points).)
and implementing a radio resource management remediation technique to reduce radio interference that is expected to be caused by the peer-to-peer communications broadcast by the peer-to-peer networking group at the destination based on the wireless channel and the destination. (WULFF, Fig. 5A, paragraphs 34-36, Fig. 6, steps 206, 208, paragraphs 37-38, teach at least partly, or fully, de-actuating the target sensing stations 30 in idle zones or zones of no interest 106 along the predicted route and actuating (or increasing transmit power of) subsequent stations downstream of the predicted router prior to the arrival of the mobile devices (i.e. implementing a radio resource management remediation technique to reduce radio interference that is expected to be caused by the peer-to-peer communications broadcast by the peer-to-peer networking group at the destination based on the wireless channel and the destination).) 
WULFF does not describe the communications as peer-to-peer communications and does not describe the mobile devices as participating in a peer-to-peer networking group. 
PATIL in the same field of endeavor teaches communications as peer-to-peer communications and mobile devices participating in a peer-to-peer (PATIL, Fig. 9, step 902, paragraphs 113-114, teach performing neighbor aware network (NAN) (i.e. peer-to-peer) communications by evaluating a condition of one or more channels of a cluster of NAN devices (i.e. peer-to-peer networking group). Furthermore, Fig. 9, step 904, paragraphs 115-117, teach selecting the one or more channels as an operating channel (i.e. channel on which the mobile device is sending the NAN communications.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATIL with the teachings of WULFF to select an operating channel for a NAN group of mobile devices performing peer-to-peer communications and predict movements of the NAN group through a venue to proactively take measures to avoid interference with fixed wireless connection points at a predicted destination in that venue. The motivation would be to allow devices in a peer group to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios (PATIL, paragraph 32).

Regarding claims 6, 13, WULFF in view of PATIL teaches the method of claim 1, wherein the radio resource management remediation technique comprises changing a channel of operation of a connection point that serves the destination. (PATIL, Fig. 9, step 904, paragraphs 115-117, teach selecting the one or more channels as an operating channel.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATIL with the teachings of WULFF to change a channel of operation of a connection point that serves the destination. The motivation would be to allow devices in a peer group to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios (PATIL, paragraph 32).

Regarding claims 7, 14 WULFF in view of PATIL teaches the method of claim 1, wherein the radio resource management remediation technique comprises changing a channel of operation of a connection point that serves an area adjacent the destination. (WULFF, Fig. 5A, paragraphs 34-36, Fig. 6, steps 206, 208, paragraphs 37-38, teach at least partly, or fully, de-actuating the subsequent target sensing stations 30 in idle zones or zones of no interest 106 along the predicted route.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATIL with the teachings of WULFF to change a channel of operation of a connection point that serves an area adjacent the destination. The motivation would be to allow devices in a peer group to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios (PATIL, paragraph 32).



Regarding claim 10, WULFF in view of PATIL teaches the method of claim 1, further comprising displaying an indication of the peer-to-peer networking group on a map of the predetermined venue. (WULFF, Fig. 4, paragraph 23, displays a map of the predetermined venue and an indication of the mobile device 24. Furthermore, PATIL paragraph 132 teaches a user interface e.g. a display.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PATIL with the teachings of WULFF to display an indication of the peer-to-peer networking group on a map of the predetermined venue. The motivation would be to allow devices in a peer group to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios (PATIL, paragraph 32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wulff et al. (US20180077532A1), hereinafter WULFF, in view of Patil et al. (US20170208557A1), hereinafter PATIL, and further in light of AMINI et al. (US20180103408A1), hereinafter AMINI.

Regarding claim 2, although WULFF in view of PATIL teaches all the limitations with respect to claim 1 above, WULFF in view of PATIL does not describe wherein the predetermined venue comprises a high density wireless infrastructure.
	AMINI in the same field of endeavor teaches wherein the predetermined venue comprises a high density wireless infrastructure. (AMINI, paragraph 46 teaches selecting the best channel based on number of interfering access points (i.e. comprising a high density wireless infrastructure).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AMINI with the modified invention, as described above, to configure the predetermined venue as one of a stadium or conference center. The motivation would be to select the best channel based on various factors such network topology and interference (AMINI, paragraph 46).

Regarding claim 4, although WULFF in view of PATIL teaches all the limitations with respect to claim 1 above, WULFF in view of PATIL does not describe wherein predicting the destination of the peer-to-peer networking group comprises using machine learning.
AMINI in the same field of endeavor teaches wherein predicting the destination of the peer-to-peer networking group comprises using machine learning. (AMINI, Fig. 4, step 404, paragraph 61, teach monitoring network usage with each connected device using machine learning.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AMINI with the modified invention, as described above, to configure predicting the destination of the peer-to-peer networking group comprises using machine learning. The motivation would be to select the best channel based on various factors such network topology and interference (AMINI, paragraph 46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wulff et al. (US20180077532A1), hereinafter WULFF, in view of Patil et al. (US20170208557A1), hereinafter PATIL, in view of AMINI et al. (US20180103408A1), hereinafter AMINI, and further in light of Amin et al. (US20200081091A1), hereinafter AMIN. 

Regarding claim 3, although WULFF in view of PATIL in view of AMINI teaches all the limitations with respect to claim 2 above, WULFF in view of PATIL in view of AMINI does not describe wherein the predetermined venue is one of a stadium or conference center.
AMIN in the same field of endeavor teaches wherein the predetermined venue is one of a stadium or conference center. (AMIN, paragraph 63 teaches performing NAN communications in stadium.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AMIN with the modified invention, as described above, to configure the predetermined venue as one of a stadium or conference center. The motivation would be to enable NAN devices for simple, accurate and/or reliable location information provisioning. (AMIN, paragraph 12).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wulff et al. (US20180077532A1), hereinafter WULFF, in view of Patil et al. (US20170208557A1), hereinafter PATIL, and further in light of GURRAM et al. (US20180352413A1), hereinafter GURRAM.

Regarding claim 5, 12 and 18, WULFF in view of PATIL teaches the method of claim 1, further comprising implementing the radio resource management remediation technique to reduce radio interference that is expected to be caused by the peer-to-peer networking group at the destination (WULFF, Fig. 5A, paragraphs 34-36, Fig. 6, steps 206, 208, paragraphs 37-38, teach at least partly, or fully, de-actuating the target sensing stations 30 in idle zones or zones of no interest 106 along the predicted route and actuating (or increasing transmit power of) subsequent stations downstream of the predicted router prior to the arrival of the mobile devices.)
WULFF in view of PATIL does not describe based on a number of mobile device participants in the peer-to-peer networking group at the destination.
GURRAM in the same field of endeavor teaches based on a number of mobile device participants in the peer-to-peer networking group at the destination. (GURRAM, Fig. 7, step 720, paragraph 93, teach determining a number of NAN devices in a NAN cluster.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of AMIN with the modified invention, as described above, to configure the predetermined venue as one of a stadium or conference center. The motivation would be to enable efficient communication between NAN cluster forming a NAN mesh network (GURRAM, paragraphs 3-4).


Allowable Subject Matter
Claims 8-9, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and subject to the double patenting rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412